Exhibit 10.13

FIRST AMEMDMENT

TO

EMPLOYMENT AGREEMENT

This First Amendment, dated as of May 17, 2000 is between JDS Uniphase
Corporation, a Delaware corporation (the "Company") and Kevin Kalkhoven
("Employee").

PREMISES

WHEREFORE,

 1. Employee and the Company are parties to an Employment Agreement, dated as of
    September 29, 1999 (the "Employment Agreement").
 2. Employee has indicated his desire to retire from his current positions as an
    officer and director of the Company and from full-time employment with the
    Company. The Company wishes to retain Employee as a part-time employee until
    July 31, 2001 to assist the Company on strategic and operational issues as
    herein specified.
 3. The parties wish to amend the Employment Agreement to provide for such
    retirement and part-time employment on the terms herein provided.

NOW, THEREFORE, the parties hereby amend the Employment Agreement as follows:

FIRST AMENDMENT

 1. Scope

of First Amendment.

This Employment Agreement shall only serve to modify and amend those sections
and provisions of the Employment Agreement specifically modified and amended
herein, and the Employment Agreement shall remain in full force and effect, as
so modified and amended by this First Amendment. To the extent of

any conflict between this First Amendment and the Employment Agreement, this
First Amendment shall prevail, take precedence and govern the rights and
obligations of the parties. Except as specifically herein provided, defined
terms set forth in the Employment Agreement shall have the same meaning for
purposes

of this First Amendment.

Retirement and Resignation.

Effective as of the date hereof, Employee resigns as officer and director of the
Company, and the Company accepts such resignations. Such resignations shall not
serve to terminate Employee's employment with the Company, which continue on the
terms herein provided and in the Employment Agreement.

Amendment to Exhibit A: Terms of Part-Time Employment.


For all periods, on and after the date hereof, during the Term, Exhibit A to the
Employment Agreement shall be amended in its entirety to be as set forth in
Exhibit 1-A attached hereto, and Sections 2(a), 3 and 5 of the Employment
Agreement shall be amended to reflect Exhibit 1-A to replace prior Exhibit A to
the Employment Agreement. During any period of part-time employment by Employee,
Employee shall perform such services at such times and places as directed by the
Company in accordance with Exhibit I-A hereto and in accordance with the
Company's general policies, procedures and requirements for part-time employees.
Term

Section 4 of the Employment Agreement shall be amended to change all references
to July 6, 2004 therein from July 6, 2004 to July 31, 2001. Any rights of
Employee under Section 5 of the Employment Agreement shall be determined on the
basis of a Severance Period that shall in any event terminate on July 31, 2001.
Upon July 31, 2001, the Term shall expire, and Employee's employment with the
Company shall terminate, unless the parties shall agree otherwise in writing to
extend such employment on at will basis. Upon such expiration, Employee shall
have no rights to further salary, compensation, benefits or other payments or
consideration of any kind for periods after July 31, 2001.

 

JDS Uniphase Corporation



By: /s/ Michael C. Phillips
Title: Senior Vice President /s/ Kevin Kalkhoven
Kevin Kalkhoven




--------------------------------------------------------------------------------




Exhibit A

JDS Uniphase Nova Scotia Company

JDS Uniphase, Inc.

AFC Technologies, Inc.

Oprel Technologies, Inc.

JDS Uniphase Holdings, Inc.

EXHIBIT 1-A

Employee Position:

Employee shall be employed on a full-time basis until July 31, 2000. Thereafter,
Employee shall be a part-time employee providing 20 hours of service per week at
such times as the Chief Executive Officer of the Company - shall reasonably
designate at the Company's facilities located in San Jose, California. Employee
shall report to the Chief Executive Officer or such person designated by the
Chief Executive Officer on 90 days notice to Employee. Employee shall work on
such strategic and operational issues and projects as directed by the person to
whom Employee reports as provided in Paragraph (b) above. Such issues and
projects shall include strategic relationships with third parties and
acquisitions by the Company. The initial projects shall be specified in writing
to Employee upon execution of this First Amendment.

Base

Salary: Current date to July 31, 2000: $400,000 per annum



August 1,2000 to July 31, 2001: $200,000 per annum

Target

Bonus: FY ending 6/30/00: $300,000



FY ending 6/30/01: $150 000

Bonus is contingent and based on such individual, division and company-wide
performance parameters as determined by the Company from time to time.

Severance

Period: Period of time from the Effective Date until July 31, 2001.



Other

Agreements: Change of Control Agreement. Such Agreement shall apply as to any
Change of Control (as defined therein) that is consummated by way of a closing
of such transaction within ninety (90) days of the Effective Date.



 

 

 

 




--------------------------------------------------------------------------------


